Name: Commission Regulation (EC) No 1688/2003 of 25 September 2003 repealing certain regulations in the hops, tobacco, wine and sheepmeat and goatmeat sectors
 Type: Regulation
 Subject Matter: plant product; NA;  beverages and sugar;  animal product;  organisation of the legal system
 Date Published: nan

 Avis juridique important|32003R1688Commission Regulation (EC) No 1688/2003 of 25 September 2003 repealing certain regulations in the hops, tobacco, wine and sheepmeat and goatmeat sectors Official Journal L 240 , 26/09/2003 P. 0011 - 0012Commission Regulation (EC) No 1688/2003of 25 September 2003repealing certain regulations in the hops, tobacco, wine and sheepmeat and goatmeat sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops(1), as last amended by Regulation (EC) No 1514/2001(2), and in particular Article 17(4) thereof,Having regard to Council Regulation (EEC) No 879/73 of 26 March 1973 on the granting and reimbursement of aid accorded by the Member States to recognised producer groups in the hop sector(3), as amended by Regulation (EEC) No 2254/77(4), and in particular Article 5(2) thereof,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(5), as last amended by Regulation (EC) No 806/2003(6), and in particular Article 7 thereof,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(7), as last amended by Regulation (EC) No 806/2003, and in particular Article 7(2) and Article 46(1) thereof,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(8), and in particular Article 8(5) and Article 9(5) thereof,Whereas:(1) Certain Commission Regulations in the hops, tobacco, wine and sheepmeat sectors are no longer applied either on account of the fact that amendments, incompatible with their application, have been made to the basic legislation, or their provisions have been incorporated in other instruments, or that the purposes for which they were adopted have been accomplished, or as a result of changes on the markets concerned or in the conditions on those markets.(2) For reasons of clarity and legal certainty, those regulations should be repealed.(3) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1The Regulations listed in the Annex hereto are hereby repealed.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 175, 4.8.1971, p. 1.(2) OJ L 201, 26.7.2001, p. 8.(3) OJ L 86, 31.3.1973, p. 26.(4) OJ L 261, 14.10.1977, p. 3.(5) OJ L 215, 30.7.1992, p. 70.(6) OJ L 122, 16.5.2003, p. 1.(7) OJ L 179, 14.7.1999, p. 1.(8) OJ L 341, 22.12.2001, p. 3.ANNEXHopsCommission Regulation (EEC) No 1010/73 of 13 April 1973 defining the administrative costs of recognised groups of hop producers(1).Commission Regulation (EEC) No 1460/73 of 16 May 1973 on applications for reimbursement of aid granted by Member States to recognised groups of hop producers(2), as amended by Regulation (EEC) No 1084/79(3).TobaccoCommission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco(4), as last amended by Regulation (EC) No 3477/93(5).WineCommission Regulation (EEC) No 1135/70 of 17 June 1970 on the notification of the planting and replanting of vines for the purposes of controlling the development of planting(6), as amended by the Act of Accession of Greece.Commission Regulation (EEC) No 1594/70 of 5 August 1970 on the notification, carrying out and control of the processes of enriching, acidifying and deacidifying wine(7), as last amended by Regulation (EEC) No 2240/89(8).Sheepmeat and goatmeatCommission Regulation (EC) No 826/94 of 13 April 1994 amending Regulations (EEC) No 2385/91 and (EEC) No 3567/92 and laying down certain detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the incorporation of rights exceeding the limits of 500 and 1000 animals into individual limits(9).Commission Regulation (EC) No 2134/95 of 7 September 1995 amending Regulation (EEC) No 2814/90 and laying down certain detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the transfer of premium rights between members of the same producer groups and increasing the premium rights of certain sheepmeat and goatmeat producers in Italy and Greece(10).(1) OJ L 100, 14.4.1973, p. 32.(2) OJ L 145, 2.6.1973, p. 1.(3) OJ L 135, 1.6.1979, p. 57.(4) OJ L 191, 27.8.1970, p. 1.(5) OJ L 317, 18.12.1993, p. 30.(6) OJ L 134, 19.6.1970, p. 2.(7) OJ L 173, 6.8.1970, p. 23.(8) OJ L 215, 26.7.1989, p. 16.(9) OJ L 95, 14.4.1994, p. 8.(10) OJ L 214, 8.9.1995, p. 12.